                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

JAVIER VERZOZA                                    §

v.                                                §       CIVIL ACTION NO. 5:17cv158
MATT BARBER, ET AL.                               §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

       The Plaintiff Javier Verzoza, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§1983 complaining of alleged violations of his constitutional rights. This Court ordered that the case
be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.
       Plaintiff was ordered to pay the statutory filing fee of $400.00 or to submit an application

for leave to proceed in forma pauperis accompanied by a data sheet, as required by 42 U.S.C.
§1915(b). When he did not do so, the Magistrate Judge issued a Report recommending the lawsuit

be dismissed without prejudice for failure to prosecute or to obey an order of the Court. Plaintiff

received a copy of this Report on November 16, 2018, but filed no objections thereto; accordingly,
he is barred from de novo review by the District Judge of those findings, conclusions, and

recommendations and, except upon grounds of plain error, from appellate review of the unobjected-
to proposed factual findings and legal conclusions accepted and adopted by the district court.

Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the record in this cause and the Report of the Magistrate Judge.
Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

                                                  1
(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
    .
“clearly erroneous, abuse of discretion and contrary to law.”) It is accordingly
        ORDERED the Report of the Magistrate Judge (docket no. 12) is ADOPTED as the opinion

of the District Court. It is further

        ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE for

failure to prosecute or to obey an order of the Court. It is further
        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 3rd day of January, 2019.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




                                                   2
